Bleckley, Justice,
dissenting.
I dissent from the ground- upon which the court disposes of this case. The matter under review is the sustaining of the demurrer to the complainant’s bill. T think that this court should go on and decide upon the merits of the bill, treating the allegation of the title in the complainant as sufficient. These parties defendant stand committed to the ownership of this property by the complainant, for the city council has issued execution against him for taxes, and the property has been levied upon as his property for taxes, and the other defendant in the bill has purchased it at the tax sale. These facts appear'upon the face of the bill, and in my judgment afford complainant a presumptive case of title upon which he has a standing in court.
Without invoking the technical doctrine of estoppel, the allegations in the bill may be regarded as prima facie sufficient to enable the complainant to proceed to a hearing. I am quite confident that if this suit was anywhere else, in a contest with these parties that the mere showing that they held under this complainant would be sufficient evidence of title in him, and I do not see why it would not be sufficient *258in a court of equity. The allegations in the bill might have been more specific, perhaps ought to have been, but I do not think a party ought to be expelled from court because he did not more particularly allege what the defendants must have conceded in order to hold the property against him.
I do not know that if the merits of the case were considered I would vote for a reversal of the judgment, but my dissent is based on the ground that, in my view of the bill, this court ought to go on and pronounce judgment on the matters of complaint that the bill makes against all the defendants.